BISTLINE, Justice,
concurring.
I am not able to agree that the trial court’s finding of no proof of child abuse is sustained by the record. Characterization of the excessive mistreatment of the boy as “over discipline” is an understatement. Nothing is to be gained, however, by detailing the physical abuse to which the child was subjected. That the trial court was concerned with the degree of “over discipline” is objectively manifested by his imposition of supervision. It is apparent to me that what the trial court had in mind was to impress upon the boy’s father and stepmother the error of their ways, and to aim them in a better direction. Three years have gone by since the trial court vested custody in the father, and it is on that basis that I vote to affirm the decree entered below.
The final decree gives the grandparents visitation rights, and with this appeal out of the way, they should be able to make arrangements to become reacquainted with their grandchildren, and also to thereby satisfy themselves as to the improvement in the care of the boy which the course of action taken by the trial court surely should have brought about.